1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant's election with traverse of Group II, Species III, Sub-Species B, and Claims 9-20 in the reply filed on June 03, 2022 is acknowledged.  The traversal is on the ground(s) that if the search and examination of all the claims in an application may be made without serious burden…a significant portion of the prior art applicable to one invention would likely be applicable to the other.”  This is not found persuasive because Group I and Group II are under different classifications, where Group I specifically requires specific steps of manufacturing along with additional elements such as a sacrificial insulating layer and partially removal steps that are clearly not in Group II.
Applicants further argue “Applicants submit that undue search and examination burden would not result from withdrawing the Election of Species requirement at least because claims 9-18 all read on alleged Species I to IV (and similarly, for alleged Sub Species A-C)…insofar as the features of alleged Species I and II are orthogonal to those of III and IV.” This is not found persuasive because the Restriction Requirement on April 07, 2022 clearly set forth the differences between species such as AG below/above 10B, deeper AG1/AG2, and different widths. The combinations of different gap depths and widths and the number of gaps are drawn to different embodiments and require different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 19 is objected to because of the following informalities:  the limitation “fist” appears to read “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 9 and 19, the limitations “a capping insulating layer surrounding the TSV structure outside the via insulating layer/a capping insulating layer surrounding the TSV structure, the capping layer outside the via insulating layer” fail to specify what is considered as “outside”. It is noted that [0041] disclose “The interlayer insulating layer 23 may surround the capping insulating layer 25 outside the capping insulating layer 25.” It appears the disclosure suggests the limitation of “outside” is relative to elements/layers from inside out. As clearly seen throughout the Drawings, the capping layer 25 is closer to the inside/TSV structure 30 than the via insulating layer 21. It is not clear how the “capping insulating layer (25) surrounding the TSV structure (30) (the capping insulating layer (25) outside the via insulating layer (21)”. It is not clear whether the recited “capping insulating layer” and “via insulating layer” should be interchanged or the definition “outside” is relative to the semiconductor substrate 10 rather than the TSV structure 30. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0292782 A1 to Lee et al. (“Lee”).												As to claim 9, Lee discloses a semiconductor device comprising: an interlayer insulating layer (101a) covering an upper surface (100a) of a substrate (100); an individual device (95) in the interlayer insulating layer (101a); a lower insulating layer (114a) covering a lower surface (100c) of the substrate (100); a through-silicon-via (TSV) structure (108) extending through the substrate (100), extending through the interlayer insulating layer (101a), and extending through the lower insulating layer (114a); a conductive pad (110) connected to an upper end of the TSV structure (108); a via insulating layer (106) surrounding the TSV structure (108); and a capping insulating layer (114b) surrounding the TSV structure (108) outside the via insulating layer (106), the via insulating layer (106) and the capping insulating layer (114b) having an air gap (112) therebetween, wherein a portion of the air gap (112) extends into the lower insulating layer (114a) (See Fig. 1C, ¶ 0101, ¶ 0104, ¶ 0105, ¶ 0106, ¶ 0109, ¶ 0110, ¶ 0111, ¶ 0112, ¶ 0121, ¶ 0129).										As to claim 10, Lee further discloses wherein the via insulating layer (106) and the capping insulating layer (114b in contact with 100) are spaced apart from each other (See Fig. 1C) (Notes: spaced apart by the air gap).							As to claim 11, Lee further discloses wherein the via insulating layer (106) extends into the lower insulating layer (114a) (See Fig. 1C).						As to claim 12, Lee further discloses wherein the capping insulating layer (114b) extends into the lower insulating layer (114a) (See Fig. 1C).						As to claim 13, Lee further discloses wherein lower ends of the via insulating layer (106) and the capping insulating layer (114b) are between the lower surface (100c) of the substrate (100) and a lower end (at bottom 116) of the TSV structure (108) (See Fig. 1C).												As to claim 14, Lee further discloses wherein each of the via insulating layer (106) and the capping insulating layer (114b) comprises silicon nitride (See Fig. 1C, ¶ 0106, ¶ 0129).												As to claim 16, Lee discloses further comprising: an intermediate insulating layer (114b in contact with 106) between the via insulating layer (106) and the capping insulating layer (114b in contact with 100) (See Fig. 1C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0292746 A1 to Lee et al. (“Lee”) in view of U.S. Patent Application Publication No. 2012/0292782 A1 to Lee et al. (“Lee2”).										As to claim 9, Lee discloses a semiconductor device comprising: an interlayer insulating layer (51) covering an upper surface (11) of a substrate (10); an individual device (43) in the interlayer insulating layer (51); a lower insulating layer (59) covering a lower surface (12) of the substrate (10); a through-silicon-via (TSV) structure (20, 63, 69) extending through the substrate (10), extending through the interlayer insulating layer (51), and extending through the lower insulating layer (59); a conductive pad (67) connected to an upper end of the TSV structure (20, 63, 69); a via insulating layer (22) surrounding the TSV structure (20, 63, 69); and a capping insulating layer (22 in 31) surrounding the TSV structure (20, 63, 69) outside the via insulating layer (22), the via insulating layer (22) and the capping insulating layer (22 in 31) having an air gap (¶ 0099) therebetween, wherein a portion of the air gap (¶ 0099) extends into the lower insulating layer (59) (See Fig. 1, Fig. 2, ¶ 0091-¶ 0101, ¶ 0107, ¶ 0109, ¶ 0110).			Lee2 further teaches the air gap (112) in connection with the lower insulating layer (114a) extends into the lower insulating layer (114a) (See Fig. 1C, ¶ 0101, ¶ 0104, ¶ 0105, ¶ 0106, ¶ 0109, ¶ 0110, ¶ 0111, ¶ 0112, ¶ 0121, ¶ 0129) such that the air gap is defined and sealed by the lower insulating layer.						As to claim 10, Lee further discloses wherein the via insulating layer (22) and the capping insulating layer (22 in 31) are spaced apart from each other (See Fig. 1, Fig. 2).													As to claim 12, Lee in view of Lee2 further discloses wherein the capping insulating layer (22 in 31/114b) extends into the lower insulating layer (59/114a) (See Lee Fig. 2 and Lee2 Fig. 1C).									As to claim 14, Lee in view of Lee2 further discloses wherein each of the via insulating layer (22/106) and the capping insulating layer (22 in 31/114b) comprises silicon nitride (See Lee Fig. 1, Fig. 2, ¶ 0095 and Lee2 Fig. 1C, ¶ 0106, ¶ 0129).			As to claim 15, Lee further discloses wherein the TSV structure (20) comprises: a TSV (26); and a barrier layer (24) surrounding the TSV (26), and the lower insulating layer (59) surrounds an outer side surface of the barrier layer (24) (See Fig. 1, Fig. 2, ¶ 0095, ¶ 0096).												As to claim 16, Lee discloses further comprising: an intermediate insulating layer (polymer, SiN-SiO combination, ¶ 0095) between the via insulating layer (22) and the capping insulating layer (22 in 31) (See ¶ 0095).							As to claim 17, Lee in view of Lee2 further discloses wherein the air gap (¶ 0099/112) comprises a first air gap (112) between the via insulating layer (22) and the intermediate insulating layer (polymer, SiN-SiO combination, ¶ 0095), where the first air gap formed inside the intermediate insulating layer to be between the via insulating layer and the intermediate insulating layer further provides an isolation having a dielectric constant close to 1 to improve the isolation property (See Lee2 ¶ 0105).			As to claim 18, Lee in view of Lee2 further discloses wherein the air gap (¶ 0099/112) comprises a second air gap (¶ 0099) between the intermediate insulating layer (polymer, SiN-SiO combination, ¶ 0095) and the capping insulating layer (22 in 31) (See Lee Fig. 1, Fig. 2).										As to claim 19, although Lee discloses a semiconductor device comprising: an interlayer insulating layer (51) covering an upper surface (11) of a substrate (10); an individual device (43) in the interlayer insulating layer (51); a lower insulating layer (59) covering a lower surface (12) of the substrate (10); a through-silicon-via (TSV) structure (20, 63, 69) extending through the substrate (10), extending through the interlayer insulating layer (51), and extending through the lower insulating layer (59); a conductive pad (67) connected to an upper end of the TSV structure (20, 63, 69); a via insulating layer (22) surrounding the TSV structure (20, 63, 69); a capping insulating layer (22 in 31) surrounding the TSV structure (20, 63, 69), the capping insulating layer (22 in 31) outside the via insulating layer (22); an intermediate insulating layer (polymer, SiN-SiO combination, ¶ 0095) between the via insulating layer (22) and the capping insulating layer (22 in 31), the intermediate insulating layer (polymer, SiN-SiO combination, ¶ 0095) and the capping insulating layer (22 in 31) have a second air gap (¶ 0099) therebetween (See Fig. 1, ¶ 0091-¶ 0101, ¶ 0107, ¶ 0109, ¶ 0110), Lee does not further disclose wherein the via insulating layer and the intermediate insulating layer have a fist air gap therebetween, and vertical lengths of the first air gap and the second air gap are different.												However, Lee2 does disclose wherein the via insulating layer (106) and the intermediate insulating layer (114b) have a fist air gap (112) therebetween (See Fig. 1, ¶ 0105, ¶ 0106).												In view of the teachings of Lee and Lee2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee to have wherein the via insulating layer and the intermediate insulating layer have a fist air gap therebetween, and vertical lengths of the first air gap and the second air gap are different because having the first air gap formed inside the intermediate insulating layer to be between the via insulating layer and the intermediate insulating layer further provides an isolation having a dielectric constant close to 1 to improve the isolation property. Further, since the first air gap is formed throughout the substrate, the vertical lengths of the first air gap and the second air gap are different (See Lee Fig. 1 and Lee2 ¶ 0105).		 							As to claim 20, Lee in view of Lee2 further discloses wherein horizontal widths of the first air gap (112) and the second air gap (¶ 0099) are different (See Lee Fig. 1 and Lee2 Fig. 1C) (Notes: the first air gap and the second air gap are formed in different layers and have different purposes such that the horizontal widths are different.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Jung et al. (US 2013/0020719 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815